DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 4/1/2021.  Claim 11 canceled.
Allowable Subject Matter
3.	Claims 1-10, 12-13 allow.
	The following is examiner reasons for allowance:
	Yang 2016/0241940 teaches a speaker quick mount assembly (Figs 1-17) comprising all the limitation as claimed in claim 1 except for “the slide and limit member is provided with a notch, and an actuated tab located on the release member is slidably with the notch”.
	Ivey 2016/0366501 teaches a speaker mounting 100 includes a plurality flip dog 116, 148, flip dog barrel 142 and a T-handle 126.  The flip dog mountable ceiling speaker enclosure, for ceiling or other panel installation, has a biased sliding ratchet block that can be latched in place by an extension from a T-handle of an integral actuator rod.  Ivey does not teach the claimed limitation “the slide and limit member is provided with a notch, and an actuated tab located on the release member is slidably with the notch”.
	Marcum 2015/0271578 teaches a speaker assembly has one or more clamping subassemblies, with each assembly including a drive dog, clamping dog with a dogleg, a compressing spring, and a dog screw. Figs 6-7 teaches the right-handed threads of the shaft 97 of the dog screw 48 frictionally engage the channel 65 defined by the driver dog 42, but do not engage the dog post 70 of the clamping dog 44.  In this way, rotation of the dog screw 48 results in rotation of the drive dog 42, but the clamping dog 44 is capable of freely rotating around and sliding along the length of the dog screw 48.  Marcum does not teach the claimed limitation.
	Wright 2010/0040254 teaches speaker mounting includes a plurality of dog fasteners and a dog actuator ring.  The plurality of dog fasteners may be rotationally coupled to the mounting frame.  Wright does not the claimed limitation “the slide and limit 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        /ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653